          Case 1:21-mj-06198-UA Document 1 Filed 06/18/21 Page 1 of 5



Approved: ________________________________
          SAMUEL P. ROTHSCHILD
                                                       21 MAG. 6198
          MITZI S. STEINER
          Assistant United States Attorneys

Before:      THE HONORABLE ONA T. WANG
             United States Magistrate Judge
             Southern District of New York

- - - - - - - - - - - - - - - x
                              :
UNITED STATES OF AMERICA      :           SEALED COMPLAINT
                              :           Violation of
     - v. –                   :           21 U.S.C. § 846
                              :
SEBASTIAN BERGONZOLI,         :
                              :
               Defendant.     :           COUNTY OF OFFENSE:
                              :           NEW YORK
- - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:

           CHRISTIAN GARCIA, being duly sworn, deposes and says
that he is a Special Agent with the Drug Enforcement Administration
(the “DEA”), and charges as follows:

                                COUNT ONE
                      (Drug Trafficking Conspiracy)

          1.   In or about June 2021, in the Southern District of
New York and elsewhere, SEBASTIAN BERGONZOLI, the defendant, and
others known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate the narcotics laws of the United States.

          2.   It was a part and an object of the conspiracy that
SEBASTIAN BERGONZOLI, the defendant, and others known and unknown,
would and did distribute and possess with intent to distribute a
controlled substance, in violation of Title 21, United States Code,
Section 841(a)(1).

          3.   The controlled substance that SEBASTIAN BERGONZOLI,
the defendant, conspired to distribute and to possess with intent
to distribute was five kilograms and more of mixtures and
substances containing a detectable amount of cocaine, in violation
of Title 21, United States Code, Section 841(b)(1)(A).
       Case 1:21-mj-06198-UA Document 1 Filed 06/18/21 Page 2 of 5



          (Title 21, United States Code, Section 846.)

          The bases for my knowledge and for the foregoing charge
are, in part, as follows:

           4.  I am a Special Agent with the DEA, and I have been
personally involved in this investigation. This affidavit is based
on my investigation, my conversations with other law enforcement
officers and other individuals, and my examination of reports and
records. Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

          5.   Based    on   my   training   and   experience,   my
participation in this investigation, including my personal
observations, my conversations with a confidential source working
at the direction of law enforcement (the “CS”), 1 my review of
materials provided by the CS, including consensually created
recordings of at least some of the communications described below, 2
my conversations with other law enforcement agents, and my review
of law enforcement reports and records, I have learned the
following, among other things:

               a.   On or about June 14, 2021, law enforcement
seized approximately ten kilograms of a substance that field tested
positive for cocaine from the CS, who was attempting to sell those
kilograms in Manhattan, New York. The CS consented to the search
of the CS’s residence in New Jersey, where law enforcement seized
an additional 113 kilograms of a substance that field tested
positive for cocaine.




1 The CS has been providing information to the DEA since in or
about June 2021. The CS faces a federal felony narcotics charge
and is providing information to law enforcement in the hopes of
receiving leniency with respect to that charge.     Information
provided by the CS has been found reliable, credible, and
corroborated by, among other things, consensually created
recordings as discussed below.
2The communications described below were predominantly in Spanish,
which the CS and I speak fluently.


                                   2
       Case 1:21-mj-06198-UA Document 1 Filed 06/18/21 Page 3 of 5



               b.   The CS stated to law enforcement, in substance
and in part, the following, among other things:

                    i.    The CS has been involved in trafficking
cocaine with a drug trafficking organization (the “DTO”), whose
members   include,  among   others,   SEBASTIAN   BERGONZOLI,   the
defendant, at least two individuals in Mexico (“CC-1” and “CC-2”),
and an individual in New Jersey (“CC-3”).              BERGONZOLI’s
participation in the DTO has entailed, among other things, (1)
facilitating the transfer of narcotics proceeds to individuals in
Mexico through, among other means, the delivery of cash to
individuals in the United States, as well as the transfer of
cryptocurrency, and (2) renting at least one vehicle (the
“Vehicle”) and at least one unit in a warehouse in New Jersey (the
“Warehouse   Unit”   and   the   “Warehouse”)   for   purposes   of
transporting, unloading, and storing narcotics.

                    ii. The CS drove the Vehicle to the Warehouse
Unit. The Vehicle contained approximately four pallets carrying
fruit, with approximately twenty-five kilograms of cocaine hidden
in each of the four pallets.     On or about June 11, 2021, the
pallets were unloaded at the Warehouse Unit. At least some of the
kilograms seized from the CS’s residence in New Jersey were
unloaded at the Warehouse Unit and then brought to the CS’s
residence.

                    iii. The   CS   and  BERGONZOLI   communicate
through, among other means, an application that permits encrypted
text and voice communications and that permits the automatic
deletion of communication records (the “App”).

               c.   Following the CS’s arrest, on or about June 15
and 16, 2021, the CS, at the direction and in the presence of law
enforcement, surreptitiously recorded a number of voice and text
communications with BERGONZOLI over the App in which they
discussed, in substance and in part, their narcotics trafficking.
For instance:

                    i.   BERGONZOLI expressed concern to the CS
because, in substance and in part, the owner of the Warehouse was
complaining about the smell of rotten fruit coming from the
Warehouse Unit. The CS reassured BERGONZOLI, in substance and in
part, that the “things of interest to us” had already been moved
from the Warehouse Unit, and that all that was left in the
Warehouse Unit was fruit.    The CS also informed BERGONZOLI, in
substance and in part, that the shipment had included four pallets
and that each pallet had “twenty-five.” Based on the foregoing,
my training and experience, and my conversations with the CS, I


                                   3
       Case 1:21-mj-06198-UA Document 1 Filed 06/18/21 Page 4 of 5



believe that the foregoing communications reflect the CS
explaining to BERGONZOLI that the shipment contained approximately
one hundred kilograms of cocaine divided among approximately four
pallets and reassuring BERGONZOLI that the CS had removed the
cocaine from the Warehouse Unit.

                    ii. BERGONZOLI asked the CS, in substance and
in part, how many “white shirts” were left.         Based on the
foregoing, my training and experience, and my conversations with
the CS, I believe that the foregoing communication reflects
BERGONZOLI asking the CS how many kilograms of cocaine were left.

                    iii. BERGONZOLI asked the CS, in substance and
in part, how things went in New York. Based on the foregoing and
my conversations with the CS, I believe that the foregoing
communication reflects that BERGONZOLI was aware that the CS
intended to distribute some of the DTO’s narcotics in the New York
City area.

                     iv. BERGONZOLI asked the CS, in substance and
in part, whether the CS had talked to CC-3. In a separate, earlier
recorded communication, the CS had, in fact, talked to CC-3, who
had told the CS, in substance and in part, that CC-3 was looking
for approximately one kilogram of cocaine to provide to an
individual who would use that kilogram to give out samples to
customers and then, if satisfied, purchase an additional
approximately six kilograms from CC-3.          Accordingly, when
BERGONZOLI subsequently asked the CS, in substance and in part,
whether the CS had talked to CC-3, the CS responded, in substance
and in part, that the CS had talked to CC-3.       The CS further
conveyed to BERGONZOLI, in substance and in part, that CC-3 had
asked the CS, in substance and in part, for a “sample” to go to an
individual to whom “we brought something before.”       BERGONZOLI
responded, in substance in part, by asking whether the CS was
referring to the “guy who gave you bad vibes.” The CS responded,
in substance and in part, “no” it’s “just one,” a “sample.”
BERGONZOLI responded, in substance in part, by asking the CS “what
are we going to do.” The CS responded, in substance and in part,
that the CS had it “under control.” Based on the foregoing, my
training and experience, and my conversations with the CS, I
believe that the foregoing communication reflects BERGONZOLI and
the CS discussing providing approximately one kilogram of cocaine
to another individual as a sample ahead of a potentially larger
transaction.

               d.   The CS believes the counterparty in those
communications is BERGONZOLI because, among other things, the CS



                                   4
       Case 1:21-mj-06198-UA Document 1 Filed 06/18/21 Page 5 of 5



has spoken with BERGONZOLI in person on multiple occasions and the
CS recognizes the voice using the App as BERGONZOLI’s voice.

               e.   The thread of text communications between
BERGONZOLI and the CS in the App includes a picture of an online
receipt for a truck rental. The receipt reflects that the truck
rental was paid for using a credit card in BERGONZOLI’s name.
According to the CS, that receipt corresponds to the rental of the
Vehicle.

               f.   On or about June 16, 2021, at the Warehouse,
law enforcement officers in plain clothes and who had not
identified themselves as law enforcement officers overheard the
owner of the Warehouse on a phone call in which the owner was
complaining, in substance and in part, about the smell of fruit
coming from the Warehouse Unit. The officers also overheard the
owner state, in substance and in part, that the owner was on the
phone with “Sebastian,” which, based on the foregoing, I believe
to be a reference to BERGONZOLI.

               g.    On or about June 16, 2021, in a communication
over the App, BERGONZOLI told the CS, in substance and in part,
that BERGONZOLI would be flying from Florida to New Jersey on or
about June 17, 2021.      Flight itinerary records confirm that
BERGONZOLI is scheduled to fly from Florida to New Jersey on or
about June 17, 2021.

               h.   The CS positively identified as BERGONZOLI a
photograph of BERGONZOLI from a law enforcement database.

          WHEREFORE, I respectfully request that SEBASTIAN
BERGONZOLI, the defendant, be imprisoned or bailed, as the case
may be.


                                       _____________________________
                                       CHRISTIAN GARCIA
                                       Special Agent
                                       DEA

Sworn to before me this
___ day of June, 2021


___________________________________
THE HONORABLE ONA T. WANG
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK


                                   5
